IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                   :    NO. 491
MAGISTERIAL DISTRICTS WITHIN                    :
THE 18th JUDICIAL DISTRICT OF                        MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                             :
PENNSYLVANIA                                    :


                                          ORDER


PER CURIAM


       AND NOW, this 14th day of June 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 18th Judicial District (Clarion County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the elimination of Magisterial District 18-3-01, within Clarion

County, to be effective January 1, 2024, is granted; and that the Petition, which provides

for the realignment of Magisterial Districts 18-3-02, 18-3-03, and 18-3-04, within Clarion

County, to be effective January 1, 2024, is granted. The vacancy for Magisterial District

18-3-01 shall not appear on the ballot for the primary or general election in 2023.


       Said Magisterial Districts shall be as follows:


 Magisterial District 18-3-02                       Clarion Borough
 Magisterial District Judge Timothy P. Schill       Strattanville Borough
                                                    Clarion Township
                                                    Farmington Township
                                                    Highland Township
                                                    Knox Township
                                                    Millcreek Township
                                                    Washington Township


 Magisterial District 18-3-03                       Foxburg Borough
 Magisterial District Judge Jarah L. Heeter         Knox Borough
                                                    Saint Petersburg Borough
                                                    Shippenville Borough
                                                    Ashland Township
                                               Beaver Township
                                               Elk Township
                                               Paint Township
                                               Richland Township
                                               Salem Township


Magisterial District 18-3-04                   Callensburg Borough
Magisterial District Judge Jeffrey C. Miller   East Brady Borough
                                               Hawthorn Borough
                                               New Bethlehem Borough
                                               Rimersburg Borough
                                               Sligo Borough
                                               Brady Township
                                               Licking Township
                                               Limestone Township
                                               Madison Township
                                               Monroe Township
                                               Perry Township
                                               Piney Township
                                               Porter Township
                                               Redbank Township
                                               Toby Township